Name: Commission Regulation (EEC) No 2536/89 of 21 August 1989 reintroducing the levying of the customs duties applicable to articles of jewellery and parts thereof, of precious metal falling within CN codes 7113 11 00 and 19 00, originating in Thailand benefiting from the tariff preferences provided for by Council Regulation (EEC) No 4257/88
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries;  Asia and Oceania
 Date Published: nan

 22. 8 . 89 Official Journal of the European Communities No L 245/7 COMMISSION REGULATION (EEC) No 2536/89 of 21 August 1989 reintroducing the levying of the customs duties applicable to articles of jewellery and parts thereof, of precious metal falling within CN codes 7113 11 00 and 19 00, originating in Thailand benefiting from the tariff preferences provided for by Council Regulation (EEC) No 4257/88 9 044 000 ; whereas, on 18 April 1989 imports of these products into the Community originating in Thailand reached the reference base in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be reintroduced against Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 25 August 1989 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 4257/88 shall be reintroduced on imports into the Community of the following products originating in Thailand : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 4257/88, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14 where the increase of prefential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be reintroduced, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6 % of the total importations into the Community, originating from third countries in 1987 ; Whereas the products listed part 3 of Annex II of Regulation (EEC) No 4257/88 are subject to a reference base of 2 % of such importations ; Whereas, in the case of articles of jewellery and parts thereof, of precious metal, falling within CN codes 71 13 1 1 00 and 19 00, the reference base is fixed at ECU CN code Description 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 71 13 11 00   Of silver, whether or not plated or clad with other precious metal 7113 19 00   Of other precious metal, whether or not plated or clad with precious metal Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1989. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 1 .